MEMORANDUM DECISION
                                                                    Jun 08 2015, 7:50 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Donald E.C. Leicht                                        Gregory F. Zoeller
Kokomo, Indiana                                           Attorney General of Indiana
                                                          Robert J. Henke
                                                          James D. Boyer
                                                          Deputy Attorneys General
                                                          Indianapolis, Indiana




                                             IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          June 8, 2015
of the Parent-Child Relationship                          Court of Appeals Case No.
of: J.W. (Minor Child),                                   34A05-1411-JT-526
                                                          Appeal from the Howard Circuit
                                                          Court
R.W. (Father),                                            The Honorable Lynn Murray, Judge
Appellant-Respondent,                                     Cause No. 34C01-1405-JT-115

        v.

The Indiana Department of Child
Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 34A05-1411-JT-526 | June 8, 2015         Page 1 of 25
      Brown, Judge.

[1]   R.W. (“Father”) appeals the involuntary termination of his parental rights with

      respect to his son, J.W. Father raises one issue, which we revise and restate as

      whether the evidence is sufficient to support the termination of his parental

      rights. We affirm.


                                          Facts and Procedural History

[2]   On February 7, 2013, the Indiana Department of Child Services, Local Office

      in Howard County (“DCS”) received a report that J.H. (“Mother,” and

      collectively with Father, “Parents”) had given birth to J.W. the day before and

      she had tested positive for methadone and benzodiazepines at the time of birth.1

      The report indicated that J.W. was born drug positive and was suffering from

      severe withdrawal, and that Parents had engaged in domestic violence at the

      hospital. On March 12, 2013, DCS removed J.W. from Parents and placed him

      in foster care. The next day, a petition alleging that J.W. was a Child In Need

      of Services (“CHINS”) was filed alleging in part that: (A) Father “was also




      1
        The court also terminated Mother’s parental rights to J.W. On November 26, 2014, Mother filed a notice
      of appeal under this cause number. On February 18, 2015, DCS filed a Motion to File Consolidated Brief
      and to Set Brief Due Date, and on February 24, 2015, this court issued an order granting DCS’s motion and
      ordering that DCS’s brief “be filed no more than thirty (30) days from the date on which [Mother’s] brief is
      filed.” Docket (capitalization omitted). The notice of completion of transcript was entered on January 15,
      2015, and accordingly Mother’s brief was due on February 16, 2015. Mother failed to submit a brief or file a
      motion for an extension of time to file a brief, and DCS timely filed its brief on March 6, 2015. Because
      Mother did not file a brief and does not participate in this appeal, we limit our recitation of the facts to those
      pertinent solely to Father’s appeal.


      Court of Appeals of Indiana | Memorandum Decision 34A05-1411-JT-526 | June 8, 2015                    Page 2 of 25
      attending Premier Care methadone clinic and also tested positive for substances

      that he did not have a prescription for”; (B) hospital staff had numerous

      concerns for J.W.’s safety and specifically once found mother “passed out”

      holding J.W. and had to remove J.W. from her arms, and on another occasion

      found J.W. “completed [sic] covered, including his entire face, with a heavy

      blanket trying to free himself” and hospital staff had a hard time waking

      Mother; (C) Parents were banned from the hospital due to numerous

      disturbances and were escorted from the property by police, and Mother “was

      observed to have what appeared to be ‘choke marks’ on her neck and [Father]

      had abrasions on his face”; and (D) Parents did not have suitable housing for

      themselves or J.W. DCS Exhibit 2.


[3]   On April 22, 2013, the court adjudicated J.W. a CHINS based on the

      allegations in the petition. On May 20, 2013, the court held a dispositional

      hearing and, following the hearing, entered an order (the “Dispositional

      Order”) in which it in part ordered Parents to do the following: (1) cooperate

      with DCS; (2) notify DCS of their contact information; (3) maintain contact

      with DCS; (4) notify DCS of any cancellations of scheduled appointments

      within twenty-four hours; (5) complete a parenting program; (6) follow the

      visitation plan wherein any visits are subject to providing DCS with a negative

      drug screen at the discretion of DCS; (7) not use any drugs or alcohol except to

      the extent prescribed by a physician; (8) participate in random drug screens; (9)

      obtain clean, suitable, and stable housing and allow DCS access into the home;


      Court of Appeals of Indiana | Memorandum Decision 34A05-1411-JT-526 | June 8, 2015   Page 3 of 25
      (10) obtain and maintain gainful employment; and (11) participate in a

      substance abuse assessment and follow all recommendations. The permanency

      plan was for reunification.


[4]   The court held a periodic review hearing on August 26, 2013, and found in part

      that Father had not visited J.W. since August 8, 2013, due to failed drug

      screens, he had not completed a substance abuse assessment, he had been

      “minimally compliant with his parent educator and homemaker,” he had

      obtained employment through Kokomo Cab, and he had “obtained housing.”

      Id. On November 25, 2013, the court held another periodic review hearing and

      found that Father had not complied with the case plan, had not enhanced his

      ability to fulfill his parental obligations, had not visited the child consistently,

      and had not cooperated with DCS. The court also found that Father had not

      found suitable housing and that his visitation had been suspended due to

      noncompliance with drug screens “and will be reinstated once [he] submit[s] a

      negative drug screen.” Id.


[5]   On March 3, 2014, the court held a permanency hearing and entered an order

      in which it found that Father was not in compliance with the permanency plan

      in the following ways: he did not visit with J W. from the middle of November

      until the beginning of February, he did not participate in drug screens for over

      two months and still needed to complete his substance abuse assessment, and

      he had just begun participating in services with a Parent Educator and

      Homemaker at the beginning of February. The court also found that “Father

      Court of Appeals of Indiana | Memorandum Decision 34A05-1411-JT-526 | June 8, 2015   Page 4 of 25
      needs to obtain stable and safe housing. [He] is currently staying at Motel 6

      and is working at Kokomo Cab.” Id.


[6]   On May 16, 2014, DCS filed its Petition for Involuntary Termination of the

      Parent-Child Relationship of J.W. with Parents (the “Termination Petition”).

      On May 19, 2014, the court held a periodic review hearing and issued an order

      in which it found that Father had not complied with the case plan, nor had he

      enhanced his ability to fulfill his parental obligations. The court further found

      that Father continued to be employed at Kokomo Cab and had tested positive

      for methamphetamine, amphetamine, and oxycodone.


[7]   On August 11, 2014, the court commenced a termination hearing. Kevin Jones

      testified that he worked with Father providing homemaker and parent

      education services, which included “employment, housing, transportation

      assistance, and contact for regular random drug screens,” and Father had not

      been compliant with services because “[m]any appointments were either missed

      or canceled,” specifically noting that about fifty percent of the time Parents did

      not show for the meetings, and that on other occasions they overslept or simply

      forgot. Transcript at 5. He testified that in general, the phone number he had

      been given to reach Father “was either shut off or did not work.” Id. He noted

      that Father worked for Kokomo Cab, that housing had not been obtained,

      noting that Father and Mother were living at Motel 6, which provided

      “inappropriate space,” and that Father had not been attending a relapse

      prevention program. Id. at 16.

      Court of Appeals of Indiana | Memorandum Decision 34A05-1411-JT-526 | June 8, 2015   Page 5 of 25
[8]    Mother testified that after J.W.’s removal she lived with her paraplegic father to

       help care for him, and DCS at one point told her she could not live there and

       regain custody of J.W. because her father “had a sexual misconduct with a

       minor” and was a registered sex offender. Id. at 39. She testified that she,

       along with Father and her father, were living at Motel 6 in a room with two

       double beds.


[9]    Father testified that he has worked for Kokomo Cab since June 24, 2013, and

       that he averages approximately $2,500-3,000 per month in earnings. When

       asked if he had “struggled with the use of drugs throughout” the course of the

       case, Father responded: “Uh, yeah, I mean a little bit,” and further testified that

       he “dropped dirty for Meth one time. Then maybe some pain pills every now

       and then because I’ve got a severe deformity in my left foot and leg . . . .” Id. at

       49. Father admitted that the week before the hearing he tested positive for

       Methadone and that he did not have a prescription for the pain pills he had

       taken.


[10]   Lesley Echelbarger, who served as the DCS family case manager beginning in

       May 2013 (“FCM Echelbarger”), testified that J.W. had been removed from

       Parents’ care for the past seventeen months, and that Father tested positive for

       Suboxone during the first review period, for hydrocodone on September 4,

       2013, for amphetamines on October 17, 2013, for methamphetamine on

       December 17, 2013, for methamphetamine on May 9, 2014, for methadone on

       July 22, 2014, and for methamphetamine on July 31, 2014. She also testified

       Court of Appeals of Indiana | Memorandum Decision 34A05-1411-JT-526 | June 8, 2015   Page 6 of 25
       that Father did not always submit drug screens when requested, that at times

       she would not have a correct cell phone number to contact him, that DCS did

       not hear from him in December or January, and that he did not start substance

       abuse treatment during that time. She indicated that between March and May

       of 2014 Father began an Intensive Outpatient Program (“IOP”) for substance

       abuse but that “he dropped out shortly after beginning.” Id. at 70. She noted

       that Father’s visitations were suspended on numerous occasions but that he

       would attend when they were not suspended, and that during the most recent

       review period Father had not consistently cooperated with his parent educator.


[11]   FCM Echelbarger further testified that at the time of the hearing Father

       continued to be employed by Kokomo Cab and to live at Motel 6, that to date

       he had not completed a parenting program or a drug treatment program, he had

       not refrained from using drugs or alcohol, and that he was not currently

       attending any treatment program. She testified that Father’s visits have not

       progressed from fully supervised visits, that she did not believe the conditions

       that led to J.W.’s removal would be remedied because Father continues to

       struggle with substance abuse and had failed to maintain stable and safe

       housing, and that J.W. is “absolutely thriving” in foster care. Id. at 77.

       Regarding Father’s room at Motel 6, FCM Echelbarger explained that it was

       not stable or safe because

               [Mother] has her father living with her and [DCS] is aware that he was
               registered as a sex offender and our policy prohibits [J.W.] being


       Court of Appeals of Indiana | Memorandum Decision 34A05-1411-JT-526 | June 8, 2015   Page 7 of 25
               placed there with him, as well as the size and he’s a very, very active
               boy. He’s almost out of the crib. He will be shortly so there’s no bed
               for him. He’s just very active, climbing, running, playing, jumping
               and the hotel room is clean but still very small for four people.


       Id. at 78-79. She testified that termination was in J.W.’s best interest because he

               needs a safe, stable environment. He needs an environment and
               family members that are free from drugs. He needs to not live a
               transient lifestyle not knowing if they’re going to have housing or not
               knowing if he’s going to have to live in a hotel room. He needs to
               know, he needs a future where his parents are free from drugs and he
               won’t have to experience what his older sister experienced.


       Id. at 79. She further testified that continuation of the parent-child relationship

       posed a threat to J.W.’s well-being because “the continued drug use poses a

       threat to him, the unsafe people that could be coming around, the buying of

       drugs that are not prescribed. The risk for overdose with [J.W.] in their care.”

       Id. at 80. She testified that the plan for the care and treatment of J.W. was

       adoption.


[12]   The termination hearing resumed on September 8, 2014, and FCM Echelbarger

       testified that between the first hearing and that day Parents participated in two

       requests for drug screens but failed to appear numerous other times for drug

       screens. She testified that both Father and Mother had not been cooperative

       with their parent educator or with their substance abuse treatment, that she had

       not had contact with Father other than a request for a new parent educator, and

       that although it had been reported through another party that Parents had a

       Court of Appeals of Indiana | Memorandum Decision 34A05-1411-JT-526 | June 8, 2015   Page 8 of 25
       house, it had not been reported to her. She testified that her recommendation

       that Father’s parental rights be terminated had not changed.


[13]   On cross-examination FCM Echelbarger testified that J.W.’s current foster

       mother was interested in adopting him and that it was in J.W.’s best interest to

       be adopted by her. Parents’ counsel asked whether it was in J.W.’s “best

       interest to be adopted by a person who’s in her sixties,” and FCM Echelbarger

       responded: “That is something that we are in the process of considering, I mean

       once we would have this decision.” Id. at 112. She noted that J.W. is “very

       bonded to her and that is also something that we are considering. We’re

       assessing it and considering it.” Id. at 112-113.


[14]   DCS next called Sharon Leach, who was J.W.’s Court Appointed Special

       Advocate (“CASA”), who testified that she prepared a report filed on July 30,

       2014, regarding the case. Leach testified that J.W. “seems to be happy,

       healthy” living with his foster mother. Id. at 124. When asked if termination of

       Father’s parental rights was in J.W.’s best interest, Leach testified: “The thing

       that concerns me is the drug use,” and that “if they can’t stay clean I think it’s

       in J.W.’s best interest.” Id. at 126-127. Leach indicated that foster mother was

       seventy years old and that she did not believe it was in J.W.’s best interest to be

       adopted by someone who is seventy years old.


[15]   Father was called by his counsel to the stand, and he testified that he has

       worked for Kokomo Cab for fifteen months, works an average of six days per


       Court of Appeals of Indiana | Memorandum Decision 34A05-1411-JT-526 | June 8, 2015   Page 9 of 25
       week, and averages about six or seven hundred dollars in take-home pay per

       week. He stated that he has struggled with addiction to methamphetamine and

       amphetamines for thirty years but that he believed that “for the most part” he

       now had his addiction under control. Id. at 137. He testified that both he and

       Mother moved into a three-bedroom home and that Mother’s father was also

       residing in the home, although Mother’s father was “seeking his own residence

       next month or the month after.” Id. at 140. He stated that he did not complete

       IOP because it conflicted with his job, and that he was taking Suboxone as part

       of a substance abuse treatment program. He testified that he was not on the

       lease for the new home because they had been denied on previous lease

       applications due to a previous eviction and his “background history . . . .” Id. at

       154. On cross-examination, he testified that Mother’s father was on the lease

       for the new home. When asked if Father was aware that “the lease states that

       only the people on the lease are to reside unless their names are at the end of

       the lease,” he responded: “I have no idea, I haven’t read the lease but he does

       know I’m residing there.” Id. at 159.


[16]   On October 27, 2014, the court entered a fourteen-page order granting

       termination of the parent-child relationship between J.W. and Parents (the

       “Termination Order”) which made specific findings consistent with the

       foregoing. The Termination Order states in part:

               16. On August 26, 2013, the court conducted a six month review
               hearing at which the Parents appeared with public defender counsel


       Court of Appeals of Indiana | Memorandum Decision 34A05-1411-JT-526 | June 8, 2015   Page 10 of 25
        Dechert. . . . The Court found . . . . Father had [] been provided with
        regular supervised visitation with the child, however, his visitation had
        been suspended since August 8, 2013 due to his failure to submit to
        drug screens. Father had not completed his substance abuse
        assessment and had been minimally compliant with his parent
        educator and homemaker. Father had obtained employment through
        Kokomo Cab. The Court found that all of the child’s needs were being
        well met through his foster care placement and services. The casegoal
        was reunification.
        17. The court held a three month review hearing on November 25,
        2013, at which the parents appeared with public defender counsel,
        Dechert. The parents had been provided weekly supervised visitation
        with the child and their attendance was sporadic at times. The parents
        had failed drug screens over the review period which also disrupted
        visitation. Visitation was suspended at the time of the hearing due to
        non-compliance with drug screens to be reinstated once they submitted
        a negative drug screen. . . . [N]either parent had participated in a
        substance abuse assessment. The parents continued to be minimally
        compliant with the Parent Educator. . . . Father continued to work at
        Kokomo Cab. The parents were staying at Motel 6. The court found
        that DCS was making reasonable efforts to provide services to the
        parents and reunify family. . . .


        18. The court conducted the twelve month permanency hearing on
        March 3, 2014 . . . . The court found that . . . parents were not in
        compliance with the case plan and no progress had been made toward
        reunification. The parents had been provided weekly supervised
        visitation with the child, however, they did not visit from the middle of
        November 2013 until the beginning of February 2014. The parents
        still needed to complete their substance abuse assessments so it could
        be determined if they needed treatment. The parents had just began
        participating in Parent Educator and Homemaker services again at the
        beginning of February 2014. The parents were still staying at Motel 6
        and [F]ather continued to work for Kokomo Cab. The Parents
        informed the court that they were starting Intensive Outpatient
        Program (“IOP”) on March 11, 2014. . . .


Court of Appeals of Indiana | Memorandum Decision 34A05-1411-JT-526 | June 8, 2015   Page 11 of 25
        19. The court conducted a three month review hearing on May 19,
        2014 . . . . The parents did not have suitable or stable housing as they
        had continued to live at Motel 6 since November 2013. The parents
        were minimally compliant with their Parent Educator and were not
        complying with IOP/Relapse Prevention Program at Community
        Howard Behavioral Health. . . . Father had tested positive for
        Methamphetamine, Amphetamine and Oxycodone. The Father
        continued to be employed by Kokomo Cab. . . . The two casegoals
        were either reunification or adoption.
                                              *****
        21. . . . . Since removal and placement in foster care, the child had
        never been placed with the parents, as they have made minimal to no
        progress towards their ability to provide for and safely care for the
        child. The parents have failed to consistently participate with DCS
        and service providers, and have failed to show a willingness or ability
        to address their substance abuse addictions. The parents’ visitation
        and participation has been inconsistent.
        22. Kevin Jones had been providing homemaker and parenting
        services to Parents since late April 2013. The parents were
        inconsistent in attending appointments and would frequently no show
        due to oversleeping or forgetting the appointments. Mr. Jones had
        difficulty making contact with the parents due to their phone
        frequently being shut off or not working. . . .
                                              *****
        26. Father admitted that he has struggled with his drug addiction for
        thirty (30) years and that his drug of choice is Methamphetamine.
        Father admitted to recently testing positive for Methamphetamine on
        July 31, 2014. Father had not participated in drug treatment in the
        CHINS case, as he maintained that his employment precluded his
        participation. Father has been employed with Kokomo Cab since
        June 2013.
        27. Since DCS had removed the child, the parents had not submitted
        to random drug screens consistently, had not followed the
        recommendations of their substance abuse assessments, and had not
        consistently attended visitation. The parents had not obtained
        suitable, stable housing as they resided at a few different residences

Court of Appeals of Indiana | Memorandum Decision 34A05-1411-JT-526 | June 8, 2015   Page 12 of 25
        until they started staying at the Motel 6 several [sic] in November
        2013. The Motel 6 was not suitable as it was a small room and the
        parents resided with a convicted sex offender.
                                              *****
        29. Father’s substance abuse assessment recommended he attend IOP;
        however, he dropped out of the program shortly after starting. When
        Father submitted to requested drug screens, he also passed more than
        he failed; however, Father tested positive for Hydrocodone on
        September 4, 2013; Amphetamines on October 17, 2013;
        Methamphetamines on December 17, 2013, May 8, 2014, and May 9,
        2014; Oxycodone on May 9, 2014; Methadone on July 22, 2014; and
        Methamphetamines on July 31, 2014.
        30. The parents have not consistently attended visitation due to their
        drug use and failure to submit to random drug screens when requested.
        Although the parents would sometimes pass a drug screen, they would
        then fail to submit to their next drug screen before scheduled visitation
        could take place, causing visitation to be suspended again. The failure
        to exercise the right to visit one’s child demonstrates a lack of
        commitment to complete the actions necessary to preserve the parent-
        child relationship. Lan[g] v. Starke County Office of Family & Children,
        861 N.E.2d 366, 372 (Ind. Ct. App. 2007), trans. denied. Visitation
        between the child and the parents has not progressed from fully
        supervised and visitation has only taken place at The Villages.
        31. The parents have not made any sustained progress since the
        removal of the child eighteen (18) months ago, as the parents have not
        made the child a priority over their substance abuse. The child
        deserves permanency, stability and structure that the parents are
        unable to provide. The child deserves to [sic] a future with caregivers
        who are drug free and not living a transient lifestyle. The child
        requires the security of safe, nurturing environment and routine
        providing him with stability.
                                              *****
        37. The child’s CASA, Sharon Leach, was appointed on September
        13, 2013. . . . At the termination hearing, CASA Leach opined that
        due to the parents continued drug use, the termination of parental


Court of Appeals of Indiana | Memorandum Decision 34A05-1411-JT-526 | June 8, 2015   Page 13 of 25
        rights was in the best interest of the child. CASA Leach submitted a
        detailed report and testimony that supports her conclusions.
        38. The court finds by clear and convincing evidence that it is
        reasonably probable that the conditions that led to the removal and
        that led to continued placement outside the home, namely parents’
        inability to provide the child with a safe, suitable home free of
        substance abuse, will not be remedied to the degree that they will be
        able to provide the child with the nurturing, stable, and appropriate
        care and environment that he requires on a long term basis. The
        parents have not consistently cooperated with DCS or service
        providers over the past eighteen (18) months. The parents have not
        consistently participated in substance abuse treatment to address their
        long term drug addictions. . . .
        39. The court further finds by clear and convincing evidence that the
        continuation of the parent-child relationship between the child and his
        parents poses a threat to the well being of the child. A termination of
        the parent-child relationship is in the best interest of the child because
        the child needs permanency with caregivers who can provide him with
        a nurturing environment that is secure and free of abuse and neglect
        and meets the child’s needs until the child reaches the age of majority.
        The parents have demonstrated no ability to parent the child or to
        provide him with the nurturing, stable, safe environment that he
        requires on a long term basis. . . . The Court finds that the Parent’s
        [sic] inability to refrain from substance abuse, demonstrates their
        inability to provide a safe, stable and caring environment for the child.
        40. The court further finds by clear and convincing evidence that
        termination of the parent-child relationship of the parents to the child
        is in the best interests of the child in that further efforts to reunite the
        parents and child are unlikely to succeed. The failure to terminate the
        relationship will deny the child stability and permanency to which he
        is entitled, and has too long been denied. It is in the child’s best
        interests to have permanency, not perpetual foster care and uncertainty
        in his life.
        41. The court further finds by clear and convincing evidence that the
        DCS has a satisfactory plan for the care and treatment for the child,
        which plan is to place him for adoption.


Court of Appeals of Indiana | Memorandum Decision 34A05-1411-JT-526 | June 8, 2015   Page 14 of 25
       Appellant’s Appendix at 11-20.


                                         Issue / Standard of Review

[17]   The issue is whether the evidence is sufficient to support the termination of

       Father’s parental rights. The involuntary termination of parental rights is the

       most extreme measure that a juvenile court can impose and is designated only

       as a last resort when all other reasonable efforts have failed. In re S.P.H., 806

       N.E.2d 874, 880 (Ind. Ct. App. 2004). This policy is in recognition of the

       Fourteenth Amendment to the United States Constitution which provides

       parents with the right to establish a home and raise children. Id. However,

       these protected parental rights are not absolute and must be subordinated to the

       child’s interest to maintain the parent-child relationship. Id.; see also Egly v.

       Blackford Cnty. Dep’t of Pub. Welfare, 592 N.E.2d 1232, 1234 (Ind. 1992) (noting

       that the “purpose of terminating parental rights is not to punish parents, but to

       protect the children”) (citing Lassiter v. Dep’t of Soc. Servs., 452 U.S. 18, 101 S.

       Ct. 2153 (1981), reh’g denied). Although parental rights are of a constitutional

       dimension, the law provides for the termination of these rights when parents are

       unable or unwilling to meet their parental responsibilities. In re R.H., 892

       N.E.2d 144, 149 (Ind. Ct. App. 2008). Moreover, a trial court need not wait

       until a child is irreversibly harmed before terminating the parent-child

       relationship. McBride v. Monroe Cnty. Office of Family & Children, 798 N.E.2d

       185, 203 (Ind. Ct. App. 2003).


       Court of Appeals of Indiana | Memorandum Decision 34A05-1411-JT-526 | June 8, 2015   Page 15 of 25
[18]   In order to terminate a parent-child relationship, DCS is required to allege and

       prove, among other things:

                (B) that one (1) of the following is true:
                        (i) There is a reasonable probability that the conditions that
                        resulted in the child’s removal or the reasons for placement
                        outside the home of the parents will not be remedied.
                        (ii) There is a reasonable probability that the continuation of the
                        parent-child relationship poses a threat to the well-being of the
                        child.
                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;
               (C) that termination is in the best interests of the child; and
               (D) that there is a satisfactory plan for the care and treatment of the
               child.
       Ind. Code § 31-35-2-4(b)(2). If the court finds that the allegations in a petition

       described in Ind. Code § 31-35-2-4 are true, the court shall terminate the parent-

       child relationship. See Ind. Code § 31-35-2-8(a).


[19]   In accordance with Ind. Code § 31-35-2-8(c), the trial court’s judgment contains

       specific findings of fact and conclusions thereon. We therefore apply a two-

       tiered standard of review. First, we determine whether the evidence supports

       the findings, and second, we determine whether the findings support the

       judgment. Bester v. Lake Cnty. Office of Family & Children, 839 N.E.2d 143, 147

       (Ind. 2005). In deference to the trial court’s unique position to assess the

       evidence, we will set aside the court’s judgment terminating a parent-child

       relationship only if it is clearly erroneous. In re L.S., 717 N.E.2d 204, 208 (Ind.


       Court of Appeals of Indiana | Memorandum Decision 34A05-1411-JT-526 | June 8, 2015   Page 16 of 25
       Ct. App. 1999), reh’g denied, trans. denied, cert. denied, 534 U.S. 1161, 122 S. Ct.

       1197 (2002); see also Bester, 839 N.E.2d at 147; In re A.N.J., 690 N.E.2d 716, 722

       (Ind. Ct. App. 1997) (noting that this court will reverse a termination of

       parental rights “only upon a showing of ‘clear error’—that which leaves us with

       a definite and firm conviction that a mistake has been made”) (quoting Egly,

       592 N.E.2d at 1235). Thus, if the evidence and inferences support the trial

       court’s decision, we must affirm. In re L.S., 717 N.E.2d at 208.


[20]   The State’s burden of proof for establishing the allegations in termination cases

       “is one of ‘clear and convincing evidence.’” In re G.Y., 904 N.E.2d 1257, 1260-

       1261 (Ind. 2009) (quoting Ind. Code § 31-37-14-2), reh’g denied. This is “a

       ‘heightened burden of proof’ reflecting termination’s ‘serious social

       consequences.’” In re E.M., 4 N.E.3d 636, 642 (Ind. 2014) (quoting In re G.Y.,

       904 N.E.2d at 1260-1261 n.1). “But weighing the evidence under that

       heightened standard is the trial court’s prerogative—in contrast to our well-

       settled, highly deferential standard of review.” Id. “Reviewing whether the

       evidence ‘clearly and convincingly’ supports the findings, or the findings

       ‘clearly and convincingly’ support the judgment, is not a license to reweigh the

       evidence.” Id. “[W]e do not independently determine whether that heightened

       standard is met, as we would under the ‘constitutional harmless error standard,’

       which requires the reviewing court itself to ‘be sufficiently confident to declare

       the error harmless beyond a reasonable doubt.’” Id. (quoting Harden v. State,

       576 N.E.2d 590, 593 (Ind. 1991) (citing Chapman v. California, 386 U.S. 18, 87

       Court of Appeals of Indiana | Memorandum Decision 34A05-1411-JT-526 | June 8, 2015   Page 17 of 25
       S. Ct. 824 (1967), reh’g denied). “Our review must ‘give “due regard” to the trial

       court’s opportunity to judge the credibility of the witnesses firsthand,’ and ‘not

       set aside [its] findings or judgment unless clearly erroneous.’” Id. (quoting

       K.T.K. v. Ind. Dep’t of Child Servs., Dearborn Cnty. Office, 989 N.E.2d 1225, 1229

       (Ind. 2013) (citing Ind. Trial Rule 52(A)).


                                                    Discussion

       In his brief, Father challenges the Termination Order based upon the

       requirements of Ind. Code § 31-35-2-4(b)(2)(B)-(D).


       A. Remedy of Conditions


[21]   We note that the involuntary termination statute is written in the disjunctive

       and requires proof of only one of the circumstances listed in Ind. Code § 31-35-

       2-4(b)(2)(B). Because we find it to be dispositive under the facts of this case, we

       limit our review to whether DCS established that there was a reasonable

       probability that the conditions resulting in the removal or reasons for placement

       of J.W. outside Father’s home will not be remedied. See Ind. Code § 31-35-2-

       4(b)(2)(B)(i).


[22]   In determining whether there exists a reasonable probability that the conditions

       resulting in a child’s removal or continued placement outside a parent’s care

       will not be remedied, a trial court must judge a parent’s fitness to care for his or

       her child at the time of the termination hearing, taking into consideration

       evidence of changed conditions. In re N.Q., 996 N.E.2d 385, 392 (Ind. Ct. App.

       Court of Appeals of Indiana | Memorandum Decision 34A05-1411-JT-526 | June 8, 2015   Page 18 of 25
       2013). Due to the permanent effect of termination, the trial court must also

       evaluate the parent’s habitual patterns of conduct to determine the probability

       of future neglect or deprivation of the child. Id. The statute does not simply

       focus on the initial basis for a child’s removal for purposes of determining

       whether a parent’s rights should be terminated, “but also those bases resulting

       in the continued placement outside the home.” In re A.I., 825 N.E.2d 798, 806

       (Ind. Ct. App. 2005), trans. denied. A court may properly consider evidence of a

       parent’s prior criminal history, drug and alcohol abuse, history of neglect,

       failure to provide support, and lack of adequate housing and employment.

       McBride, 798 N.E.2d at 199. Moreover, a trial court “can reasonably consider

       the services offered by the [DCS] to the parent and the parent’s response to

       those services.” Id. In addition, “[w]here there are only temporary

       improvements and the pattern of conduct shows no overall progress, the court

       might reasonably find that under the circumstances, the problematic situation

       will not improve.” In re A.H., 832 N.E.2d 563, 570 (Ind. Ct. App. 2005). The

       burden for the DCS is to establish “only that there is a reasonable probability

       that the parent’s behavior will not change.” In re Kay L., 867 N.E.2d 236, 242

       (Ind. Ct. App. 2007).


[23]   In arguing that the court’s conclusion that the reasons for J.W.’s placement

       outside the home will not be remedied, Father challenges certain findings in the

       Termination Order that he did not comply with the Dispositional Order. He

       argues that he has held steady employment with Kokomo Cab since June 2013,


       Court of Appeals of Indiana | Memorandum Decision 34A05-1411-JT-526 | June 8, 2015   Page 19 of 25
       works six days per week, and averages $600-$700 per week in take home pay.

       He asserts that he obtained “clean, stable, and suitable housing” when he began

       living at Motel 6 in November 2013, noting specifically that “[h]is living

       accommodations have all utilities consistently provided, and other families and

       children live there.” Appellant’s Brief at 7. He maintains that to the extent the

       court found in its Termination Order that the housing situation was not

       acceptable because Mother’s father, a convicted child molester, was staying

       there, Mother’s father is an invalid who is confined to a bed or wheelchair, and

       further he would be moved out if it were the only issue keeping him from

       reunifying with J.W. He further asserts that he now lives in a three-bedroom

       home and states that he was compliant with the parent educator, although he

       did not complete the program. He further asserts that he tested clean on a

       majority of his drug screens and that he did not complete IOP both because he

       and Mother could not participate at the same time and she was chosen to go

       first, and because it conflicted with his employment schedule. He argues that

       “he has made substantial progress and that DCS has failed, given his progress,

       to prove that ‘the reasons for placement outside the home of the parents will not

       be remedied’ . . . .” Id. at 8.


[24]   To the extent that Father’s arguments ask this court to reweigh the evidence

       presented, we note that we will not do so and will consider only the evidence

       and reasonable inferences most favorable to the judgment. See Bester, 839

       N.E.2d at 147.


       Court of Appeals of Indiana | Memorandum Decision 34A05-1411-JT-526 | June 8, 2015   Page 20 of 25
[25]   As noted, the court framed the reason for J.W.’s removal as “parents’ inability

       to provide the child with a safe, suitable home free of substance abuse . . . to the

       degree that they will be able to provide the child with the nurturing, stable, and

       appropriate care and environment that he requires on a long term basis,” and it

       found by clear and convincing evidence that it is reasonably probable that the

       conditions that led to the removal and that led to continued placement outside

       the home would not be remedied because: “The parents have not consistently

       cooperated with DCS or service providers over the past eighteen (18) months.

       The parents have not consistently participated in substance abuse treatment to

       address their long term drug addictions” and that “the Parent’s [sic] inability to

       refrain from substance abuse demonstrates their inability to provide a safe,

       stable and caring environment for the child.” Appellant’s Appendix at 19.

       Thus, the court focused its conclusion regarding Ind. Code § 31-35-2-

       4(b)(2)(B)(i) on Father’s lack of consistent cooperation with DCS service

       providers, inconsistent participation in substance abuse treatment, and inability

       to refrain from substance abuse.


[26]   Based upon the court’s findings and the record, as discussed herein, we

       conclude that clear and convincing evidence supports the trial court’s

       determination that there was a reasonable probability that the conditions

       leading to J.W.’s removal would not be remedied and that the court’s

       conclusion is not clearly erroneous.




       Court of Appeals of Indiana | Memorandum Decision 34A05-1411-JT-526 | June 8, 2015   Page 21 of 25
       B. Best Interests and Satisfactory Plan


[27]   We next consider Father’s assertions that DCS failed to demonstrate that

       termination of his parental rights was in J.W.’s best interests or that there is a

       satisfactory plan for the care and treatment of J.W. Father argues that DCS did

       not prove that termination was in J.W.’s best interest and “actually proved the

       exact opposite” because “DCS’s ‘satisfactory plan’ is for JW to be adopted by

       his seventy-year-old foster mother.” Appellant’s Brief at 9. Father argues that

       “JW is an infant” and “[e]ven the CASA testified that such a place was not

       acceptable.” Id.


[28]   First, we are mindful that in determining what is in the best interests of a child,

       the trial court is required to look beyond the factors identified by the DCS and

       to the totality of the evidence. McBride, 798 N.E.2d at 203. In so doing, the

       court must subordinate the interests of the parent to those of the child. Id. The

       court need not wait until a child is irreversibly harmed before terminating the

       parent-child relationship. Id. Children have a paramount need for

       permanency, which the Indiana Supreme Court has called a central

       consideration in determining the child’s best interests. In re E.M., 4 N.E.3d at

       647-648. However, “focusing on permanency, standing alone, would

       impermissibly invert the best-interests inquiry . . . .” Id. at 648. This court has

       previously held that the recommendation by both the case manager and child

       advocate to terminate parental rights, in addition to evidence that the

       conditions resulting in removal will not be remedied, is sufficient to show by

       Court of Appeals of Indiana | Memorandum Decision 34A05-1411-JT-526 | June 8, 2015   Page 22 of 25
       clear and convincing evidence that termination is in the child’s best interests.

       A.D.S. v. Ind. Dep’t of Child Servs., 987 N.E.2d 1150, 1158-1159 (Ind. Ct. App.

       2013), trans. denied. This court has previously recognized that “[i]ndividuals

       who pursue criminal activity run the risk of being denied the opportunity to

       develop positive and meaningful relationships with their children.” Castro v.

       State Office of Family & Children, 842 N.E.2d 367, 374 (Ind. Ct. App. 2006), trans.

       denied.


[29]   At the termination hearing on August 11, 2014, FCM Echelbarger testified that

       it was in J.W.’s best interest that Father’s parental rights be terminated because

       J.W needs safety, stability, and a drug-free environment. “He needs to know,

       he needs a future where his parents are free from drugs and he won’t have to

       experience what his older sister experienced.” Transcript at 79. When the

       hearing resumed on September 8, 2014, she testified that her recommendation

       had not changed. When asked if termination of Father’s parental rights was in

       J.W.’s best interest, CASA Leach testified: “The thing that concerns me is the

       drug use,” and that “if they can’t stay clean I think it’s in J.W.’s best interest.”

       Id. at 126-127.


[30]   Based on the totality of the evidence as discussed and set forth in the trial

       court’s order, including the recommendation of FCM Echelbarger and CASA

       Leach, and in light of our deferential standard of review, we conclude that the

       court’s determination that termination was in J.W.’s best interests is supported

       by clear and convincing evidence. See In re J.C., 994 N.E.2d 278, 290 (Ind. Ct.

       Court of Appeals of Indiana | Memorandum Decision 34A05-1411-JT-526 | June 8, 2015   Page 23 of 25
       App. 2013) (observing that “[r]ecommendations of the case manager . . . in

       addition to evidence the conditions resulting in removal will not be remedied,

       are sufficient to show by clear and convincing evidence that termination is in

       the child’s best interests”), reh’g denied; In re A.I., 825 N.E.2d at 811 (testimony

       of court appointed advocate and family case manager, coupled with evidence

       that conditions resulting in continued placement outside the home will not be

       remedied, is sufficient to prove by clear and convincing evidence termination is

       in child’s best interests), trans. denied.


[31]   Also, to the extent Father suggests that DCS did not make the requisite

       showing under Ind. Code § 31-35-2-4(b)(2)(D) that there is a satisfactory plan

       for the care and treatment of J.W., we observe that Indiana courts have

       traditionally held that for a plan to be “satisfactory” for the purposes of the

       termination, it “need not be detailed, so long as it offers a general sense of the

       direction in which the child will be going after the parent-child relationship is

       terminated.” In re A.S., 17 N.E.3d 994, 1007 (Ind. Ct. App. 2014) (quoting

       Lang v. Starke Cnty. Office of Family and Children, 861 N.E.2d 366, 375 (Ind. Ct.

       App. 2007), trans. denied), trans. denied. A DCS plan is satisfactory if the plan is

       to attempt to find suitable parents to adopt the child. Id. There need not be a

       guarantee that a suitable adoption will take place, only that DCS will attempt to

       find a suitable adoptive parent. Id. Accordingly, a plan is not unsatisfactory if

       DCS has not identified a specific family to adopt the child. Id. Part of the

       reason for this is that it is within the authority of the adoption court, not the

       Court of Appeals of Indiana | Memorandum Decision 34A05-1411-JT-526 | June 8, 2015   Page 24 of 25
       termination court, to determine whether an adoptive placement is appropriate.

       Id.


[32]   In Finding 41, the court found “by clear and convincing evidence that the DCS

       has a satisfactory plan for the care and treatment for the child, which plan is to

       place him for adoption.” When asked at the termination hearing about the

       prospects of J.W. being adopted by foster mother, FCM Echelbarger testified

       that DCS was “assessing it and considering it.” Id. at 112-113. Thus, at the

       termination hearing, DCS presented adoption as its plan, which the court found

       to be satisfactory. Despite Father’s suggestion to the contrary, DCS did not

       present evidence of a final plan for adoption involving foster mother; rather, it

       was in the process of considering her as an option. We cannot say that the

       court’s finding that DCS’s plan of adoption for J.W. was satisfactory is clearly

       erroneous.


                                                    Conclusion

[33]   We conclude that the trial court’s judgment terminating the parental rights of

       Father is supported by clear and convincing evidence. We find no error and

       affirm.


       Crone, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 34A05-1411-JT-526 | June 8, 2015   Page 25 of 25